
	

114 HRES 454 IH: Expressing the sense of the House of Representatives relating to the exercise of presidential waiver authority of certain sanctions imposed against Iran under United States law.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 454
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mr. Russell (for himself, Mr. Westerman, Mr. Franks of Arizona, Mrs. Black, Mr. Hurd of Texas, Mr. Rouzer, Mr. Meehan, Mr. Yoho, Mr. Graves of Louisiana, Mrs. Brooks of Indiana, Mr. Hardy, Mr. Burgess, Mr. DesJarlais, and Mr. Loudermilk) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives relating to the exercise of presidential
			 waiver authority of certain sanctions imposed against Iran under United
			 States law.
	
	
 Whereas the United States, through Acts of Congress, has imposed economic sanctions against Iran, in an effort to change the Government of Iran’s support for acts of international terrorism, violation of human rights, weapons and missile development and acquisition, export of arms and terror promoting regional instability, and development of a nuclear program;
 Whereas Congress has passed several pieces of legislation relating to sanctions against Iran, as well as other legislation under which sanctions against Iran have been applied, including the International Security and Development Cooperation Act of 1985, the Antiterrorism and Effective Death Penalty Act of 1996, the International Emergency Economic Powers Act, the Iran Sanctions Act of 1996, the Trade Sanctions Reform and Export Enhancement Act of 2000, the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, the Iran Freedom and Counter-Proliferation Act of 2012, the Iran Threat Reduction and Syria Human Rights Act of 2012, section 1245 of the National Defense Authorization Act for Fiscal Year 2012, and the National Emergencies Act;
 Whereas Congress granted presidential waiver authority of certain sanctions in these laws; Whereas Congress provided such presidential waiver authority for extraordinary circumstances conditional solely upon improvement of and elimination of behaviors specifically cited in these laws;
 Whereas the intent of Congress was not to provide any President with the means to waive sanctions against Iran writ large;
 Whereas Congress clearly provided such presidential waiver authority to change the actions of the Government of Iran and to curb Iranian acts of terror, Iranian acts of human rights violations, Iranian arms exports in proxy wars of instability, and development of Iranian nuclear capacity;
 Whereas Congress clearly did not authorize any President in the course of implemented and active sanctions in the current or any subsequent administration to use such presidential waiver authority, or a multifaceted combination of waivers, to enter into a treaty relating to Iran’s nuclear program;
 Whereas article I, section 8, of the Constitution clearly states that the power to regulate commerce with foreign nations rests with Congress; and
 Whereas article II, section 2, of the Constitution clearly states that the President only has the power, by and with the advice and consent of the Senate, to make treaties, provided two thirds of the Senators present concur: Now, therefore, be it
	
 That the House of Representatives— (1)reaffirms that granting of presidential waiver authority for certain sanctions against Iran by Congress was to be used when specific behavioral improvements have been met by Iran;
 (2)reaffirms its strong commitment to preventing the possibility of a nuclear-armed Iran as the premise for such sanctions and presidential waiver authority;
 (3)reaffirms its intent not to provide presidential waiver authority for such sanctions for purposes of conducting negotiations with Iran that do not result in the prevention of a nuclear-armed Iran;
 (4)reaffirms that the President does not have the authority as granted by Congress to change current law by exercising presidential waiver authority for certain sanctions on a general basis for purposes of entering into a treaty relating to Iran’s nuclear program; and
 (5)reaffirms that exercising presidential waiver authority to grant relief from certain sanctions against Iran in an effort to change the Government of Iran’s support for acts of international terrorism, violation of human rights, weapons and missile development and acquisition, export of arms and terror promoting regional instability, and development of a nuclear program shall not be recognized by Congress.
			
